Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 22, 2000, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sole contention, that certain comments made by the prosecutor during summation constituted reversible error, is unpreserved for appellate review. The defendant either failed to make specific and timely objections (see CPL 470.05 [2]; People v Woods, 296 AD2d 430, lv denied 98 NY2d 715; People v Hilliard, 279 AD2d 590), or failed to seek further ameliorative action after his objections were sustained (see People v Medina, 53 NY2d 951; People v Woods, supra; People v Hernandez, 258 AD2d 666; People v Stevens, 218 AD2d 678). In any event, the prosecutor’s comments were well within the bounds of permissible rhetorical comment, or were a fair response to the statements contained in the defense counsel’s summation (see People v Halm, 81 NY2d 819; People v Galloway, 54 NY2d 396; People v Pope, 253 AD2d 443; People v Davis, 223 AD2d 652; People v Elliot, 216 AD2d 576; People v Stith, 215 AD2d 789). O’Brien, J.P., Krausman, Townes and Rivera, JJ., concur.